Title: To Alexander Hamilton from John Daves, 12 April 1794
From: Daves, John
To: Hamilton, Alexander


New Bern [North Carolina] April 12, 1794. “I acknowledge the receipt of your letter of the 25th Ulto. enclosing a Copy of one from Mr. John Easton Surveyor of the Port of Beaufort, stating the seizure of Schooner Delight made by him on the 20th November last. As I never considered the Vessel liable to seizure under any law that I am acquainted with, was the reason I did not make known the particulars to you.… A few days since a gentleman from Virginia has claimed her but the claim was such, as not to be satisfactory to the Court, the Judge has ordered her sold, and the money deposited in the hands of the Clerk subject to the decree of the Court.…”
